t c summary opinion united_states tax_court candance a denton petitioner and timothy denton intervenor v commissioner of internal revenue respondent docket no 19779-06s filed date candance a denton pro_se timothy t denton pro_se james r rich for respondent carluzzo special_trial_judge this case was heard pursuant to the provisions of sec_7463 pursuant to sec_7463 the decision to be entered is not reviewable by any 1section references are to the internal_revenue_code_of_1986 as amended in effect for the relevant period rule references are to the tax_court rules_of_practice and procedure other court and this opinion shall not be cited as precedent for any other case in a final notice_of_determination dated date respondent denied petitioner’s claim for sec_6015 relief with respect to the joint_and_several_liability arising from the joint federal_income_tax return filed by petitioner and intervenor the joint_return according to that notice relief was denied because petitioner did not respond to respondent’s requests for additional information in a timely petition filed date petitioner challenges respondent’s determination respondent and intervenor oppose allowing petitioner any sec_6015 relief petitioner readily admits that she was aware of the item or items resulting in the understatement of income shown on the joint_return her admission in effect requires us to consider only her entitlement to relief under sec_6015 background some of the facts have been stipulated and are so found at the time the petition was filed petitioner and intervenor resided at separate addresses in south carolina petitioner and intervenor were married in they have two children they separated in and were divorced in as best can be determined from the record the documents relating to petitioner’s divorce contain no references to the then- outstanding income_tax_liability from which petitioner now seeks relief during petitioner worked as a waitress at bob evans for what she describes as a very very short_period of time she also worked as a sales representative at beauty systems group inc systems the record does not reveal the income if any that she earned as a waitress she earned dollar_figure as an employee of systems which she admits was not reported on the joint_return during intervenor was employed by cdi services inc cdi he was also self-employed as a commercial truck driver during that year primarily if not exclusively providing services for annette holdings inc holdings the truck he drove was leased from holdings and the compensation that he received as a driver for that company was net of lease insurance and license fees holdings issued intervenor a form 1099-misc miscellaneous income for showing compensation totaling dollar_figure that income is not reported on the joint_return throughout petitioner and intervenor lived with intervenor’s mother in intervenor’s mother’s modular home during intervenor’s mother paid for the majority of expenses including food utilities and general household expenses as relevant here the return shows intervenor’s dollar_figure wage income from cdi dollar_figure of unemployment_compensation not specifically attributed to either petitioner or intervenor and a dollar_figure earned_income_credit as noted petitioner’s earnings from systems dollar_figure and intervenor’s compensation from holdings dollar_figure are not reported on the return the omitted items at the time petitioner signed the joint_return she was aware that the omitted income and her earnings from systems were not reported on the return she expected that intervenor would prepare and file an amended_return on which the omitted items and related deductions would be shown respondent’s examination of the joint_return resulted in a notice_of_deficiency that was issued to petitioner and intervenor on date the dollar_figure deficiency determined in that notice_of_deficiency takes into account the omitted items without any offsetting deductions the disallowance of the earned_income_credit and the imposition of a sec_1401 self- employment_tax on the compensation that intervenor received from holdings neither petitioner nor intervenor petitioned this court in response to that notice_of_deficiency and the deficiency and sec_6662 penalty determined in the notice were assessed in due course the deficiency is almost entirely attributable to the unreported income earned by intervenor petitioner did not challenge the deficiency because she assumed that after an amended_return was filed that would take into account deductions relating to the omitted items the income_tax_liability would be substantially reduced i introduction discussion in general married taxpayers may elect to file a joint federal_income_tax return sec_6013 after making the election for a year each spouse is jointly and severally liable for the entire federal_income_tax liability assessed for that year whether as reported on the joint_return or subsequently determined to be due sec_6013 see sec_1_6013-4 income_tax regs subject_to various conditions and in a variety of ways set forth in sec_6015 an individual who has made a joint_return with his or her spouse for a year may seek relief from the joint_and_several_liability arising from that joint_return there are three types of relief available under sec_6015 in general sec_6015 provides full or apportioned relief from joint_and_several_liability sec_6015 provides proportionate tax relief to divorced or separated taxpayers and sec_6015 provides equitable relief from joint_and_several_liability in certain circumstances if relief is not available under sec_6015 or c as noted petitioner is not entitled to relief under sec_6015 or c because as she readily admitted at the time she signed the joint_return she knew that intervenor’s income from holdings and her income from systems were not reported on that return see sec_6015 c c a taxpayer who does not qualify for relief under sec_6015 or c can be relieved from joint_and_several_liability pursuant to sec_6015 if taking into account all the facts and circumstances it would be inequitable to hold the taxpayer liable for any unpaid tax or deficiency sec_6015 we review de novo petitioner’s entitlement to relief under sec_6015 porter v commissioner t c ___ ii sec_6015 relief petitioner’s knowledge at the time she signed the joint_return weighs heavily against her entitlement to sec_6015 relief but in considering her entitlement to relief under sec_6015 her knowledge is only one factor among many to be taken into account and as we have repeatedly noted no factor in and of itself is determinative see stolkin v commissioner tcmemo_2008_211 beatty v commissioner tcmemo_2007_167 banderas v commissioner tcmemo_2007_129 to be fair petitioner’s knowledge regarding the omitted items of income must be considered against her not unreasonable expectation that her tax_liability would be substantially reduced upon the filing of an amended_return that would show the omitted items along with allowable deductions related to that income separate and apart from her knowledge at the time she signed the joint_return or her belief that the errors on that return would be corrected by an amended_return it remains that had petitioner not filed a joint_return with intervenor for her income for that year would not have obligated her to file a federal_income_tax return sec_6012 furthermore a large part of the liability from which petitioner seeks relief is attributable to the self-employment_tax imposed upon the income intervenor earned as a truck driver for holdings considering the foregoing and taking into account the factors the commissioner considers in matters such as this see revproc_2003_61 2003_2_cb_296 we find that it would be inequitable to hold petitioner liable for the unpaid portion of 2respondent never actually considered those factors petitioner’s request for sec_6015 relief was summarily denied because she failed to respond to requests for additional information under circumstances that suggest she might not have been aware of the requests see the bench opinion rendered on date columbia south carolina furthermore upon review by respondent’s appeals_office after the petition was filed relief under sec_6015 was not considered because the appeals officer concluded that petitioner was entitled to relief under sec_6015 the income_tax_liability resulting from the joint_return petitioner is entitled to relief from that liability under sec_6015 to reflect the foregoing decision will be entered under rule
